MEMORANDUM **
Lazaro Echeverría Zeferino and Himelda Martinez Catalan seek review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reconsider its order upholding an immigration judge’s order denying their application for cancellation of removal. We review for abuse of discretion the denial of a motion to reconsider. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
In the opening brief, the petitioners fail to address, and therefore have waived any challenge to, the BIA’s denial of the motion to reconsider on the ground that it was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
To the extent the petitioners challenge the BIA’s decision not to invoke its sua sponte authority to reopen proceedings for reconsideration, we lack jurisdiction. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th. Cir. R. 36-3.